Citation Nr: 1404216	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO. 12-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2005 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In that decision, the RO denied service connection for residuals of TBI.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran does not have a current diagnosis of TBI.


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2010, prior to the initial unfavorable adjudication in February 2011. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security records were also associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in November 2010. The examination was adequate because the examiner considered and addressed all the Veteran's contentions, reviewed the claims file in conjunction with the examination, addressed each symptom described by the Veteran, conducted a thorough medical examination, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for residuals of TBI. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the mere repetition of allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Based on the evidence of record, the Board finds that service connection is not warranted because the preponderance of the evidence is against a finding that the Veteran has a current disability. 

Looking at the lay evidence, the Veteran has stated that she has residuals of TBI resulting from one of two incidents. The first was in 2006 or 2007, when a wrench fell on her head, causing her to lose consciousness for a few seconds and experience dizziness for about a week thereafter. The second was in approximately 2007 when an improvised explosive device (IED) detonated near a vehicle she was operating, causing tinnitus but no unconsciousness or other symptoms. In her Social Security records, the Veteran stated that her vehicle was hit by the IED, and that she hit her head on the roof of the vehicle. However, the Veteran has at no point relayed this version of events to any VA physicians or examiners.

The Veteran has also stated that she experiences mood swings, depression, anxiety, memory loss, concentration problems, restlessness, and irritability. While the Veteran is competent to report symptoms, she is not competent to state that she experienced a TBI as such a determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

Turning to the medical evidence, the November 2010 VA TBI examiner found that a current diagnosis of TBI was not warranted. In support of this opinion, the examiner first noted that the Veteran's complaints of headaches and tinnitus are likely related to inner ear problems caused by the IED incident, which corresponds with the Veteran's statements indicating her tinnitus began after the IED explosion. Similarly, the examiner found that the Veteran's reported depression and anxiety were more likely related to the Veteran's already service-connected adjustment disorder. The examiner further noted that the other symptoms endorsed by the Veteran, such as memory loss and dizziness, were all reported one and a half to two years after the wrench injury, and that typically such symptoms, if linked to TBI, would have manifested closer to the time of the injury.

The Board notes that the examiner did state in the opinion that "[t]o determine whether [the Veteran] had a TBI in military service would require resorting to mere speculation." However, the rest of the opinion clearly states that based on the evidence of record there are insufficient signs and symptoms to support a diagnosis of TBI. Thus, reading the examination as a whole, the examiner was not opining that a determination regarding a current diagnosis could not be reached, and instead determined that a diagnosis of TBI was not support by the record. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).

The Veteran's VA treatment records at no point reflect a formal diagnosis of TBI. While several of the Veteran's post-service VA psychological examinations and an August 2009 VA treatment record indicate that the Veteran has a "history of TBI," these notations constitute medical history as reported to the examiner or physician by the Veteran, and do not constitute a diagnosis of TBI. LeShore, 8 Vet. App. at 409. Many of the medical records corroborate the November 2010 examiner's opinion, as they attribute symptoms such as anxiety, depression, and memory loss to the Veteran's already service-connected adjustment disorder. Specifically, a December 2010 VA psychological examination noted that the Veteran reported no cognitive problems after the wrench incident, apart from some temporary dizziness, as well as that the Veteran likely had no residuals from the wrench injury as "it was mild in nature" and a full recovery would have occurred in days or weeks. While the examiner found that the Veteran's memory loss had been stable, this was firmly attributed to the Veteran's adjustment disorder. The Veteran also denied any residuals from the wrench incident in an October 2009 VA psychology assessment. There is no indication of a diagnosis of TBI in the Veteran's Social Security records. No other medical evidence has been submitted.

As there is no competent lay evidence of record and the medical evidence does not show a formal diagnosis of TBI, the preponderance of the evidence is against a finding that the Veteran has a current disability. As such, the first element of service connection is not met, and therefore service connection for TBI is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for residuals of TBI is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


